DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8, 12-13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawatani et al. (EP 1589610 A1).
In claim 1, Sawatani discloses in Fig. 3, an antenna, comprising: 
a first element (A0), wherein the first element is configured to receive an excitation current through an electrical connection to an antenna feeder (1) and changes in the excitation current change a magnetic field around the first element (A0), 
a second element (A1), wherein the second element is configured to generate an induced current through electromagnetic induction of the first element based on the change in the magnetic field around the first element (A0); and 
a reactance-adjustable component (12-1), wherein; the reactance-adjustable component is disposed at an end of the first element close to a reference plane (11), and/or the reactance-adjustable component (12-1) is disposed at an end of the second element (A1) close to the reference plane (11), the reference plane uses a connection point between the first element (A0) and the antenna feeder (1) as an origin and is perpendicular to an axial direction of the first element, the reactance-adjustable component has an adjustable reactance value (paragraph [0037]) and is configured to adjust a phase difference between the excitation current and the induced current, and the phase difference has an association relationship with a target angle of radiation of the antenna (100).
In claim 4, Sawatani further discloses the antenna according to claim 1, wherein the phase difference further has an association relationship with a length of the antenna (see Fig. 3 for the length) and the distance between the first element and the second element (a distance d between AO and A1).
In claim 6, Sawatani further discloses the antenna according to claim 1, wherein both the first element and the second element are monopole antennas (AO and A1 are monopole); and 
the reactance-adjustable component is connected in series between the first element and the antenna feeder (1); and/or the reactance-adjustable (12-1) component is connected in series between the second element (A1) and a ground plate (11).
In claim 7, Sawatani further discloses the antenna according to claim 1, wherein the first element is a dipole antenna, and the second element is a monopole antenna (AO and A1 are monopole); and 
the reactance-adjustable component is connected in series to at least one arm of the first element; and/or the reactance-adjustable component (12-1) is connected in series between the second element (A1) and a ground plate (11).
In claim 8, Sawatani further discloses the antenna according to claim 6, wherein the phase difference further has an association relationship with a distance between the antenna and the ground plate (11) and a size of the ground plate (11).
In claim 12, Sawatani further discloses the antenna according to claim 1, wherein the reactance-adjustable component (12-1) comprises a capacitor (paragraph [0037] line 40) and/or an inductor.
In claim 13, Sawatani discloses in Fig. 3, a terminal, comprising: 
an antenna fixing member (100) and at least one antenna disposed on the antenna fixing member, and the antenna comprises: 
a first element (A0), wherein the first element is configured to receive an excitation current through an electrical connection to an antenna feeder (1) and changes in the excitation current change a magnetic field around the first element (A0); 
a second element (A1), wherein the second element is configured to generate an induced current through electromagnetic induction of the first element based on the change in the magnetic field around the first element (A0); and 
a reactance-adjustable component (12-1), wherein; the reactance-adjustable component is disposed at an end of the first element close to a reference plane (11), and/or the reactance-adjustable component (12-1) is disposed at an end of the second element (A1) close to the reference plane (11), the reference plane uses a connection point between the first element (A0) and the antenna feeder (1) as an origin and is perpendicular to an axial direction of the first element, the reactance-adjustable component has an adjustable reactance value (paragraph [0037]) and is configured to adjust a phase difference between the excitation current and the induced current, and the phase difference has an association relationship with a target angle of radiation of the antenna (100).
In claim 16, Sawatani further discloses the terminal according to claim 13, wherein the phase difference further has an association relationship with a length of the antenna (see Fig. 3 for the length) and the distance between the first element and the second element (a distance d between AO and A1).
In claim 18, Sawatani further discloses the terminal according to claim 13, wherein both the first element and the second element are monopole antennas (AO and A1 are monopole); and the reactance-adjustable component is connected in series between the first element and the antenna feeder; and/or the reactance-adjustable component (12-1) is connected in series between the second element (A1) and a ground plate (11).
In claim 19, Sawatani further discloses the terminal according to claim 13, wherein the first element is a dipole antenna, and the second element is a monopole antenna (AO and A1 are monopole); and the reactance-adjustable component is connected in series to at least one arm of the first element; and/or the reactance-adjustable component (12-1) is connected in series between the second element (A1) and a ground plate (11).
In claim 20, Sawatai further discloses the terminal according to claim 18, wherein the phase difference further has an association relationship with a distance between the antenna and the ground plate (11) and a size of the ground plate (11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatani et al.
In claim 5, Sawatani discloses the antenna according to claim 4, wherein the distance between the first element (AO) and the second element (A1) is d; except 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the distance between the first element (AO) and the second element (A1) is d, 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength; since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the distance between the first element (AO) and the second element (A1) is d, 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength, as a matter of engineering design choice based on system involved.
In claim 17, Sawatani discloses the terminal according to claim 16, wherein the distance between the first element (AO) and the second element (A1) is d, except 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the distance between the first element (AO) and the second element (A1) is d, except 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength; since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the distance between the first element (AO) and the second element (A1) is d, 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength, as a matter of engineering design choice based on system involved. 
Allowable Subject Matter
Claims 2-3, 9-11, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/19/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1 and 13 would be overcome the rejection if “and/or the reactance-adjustable component…” were to read “and the reactance-adjustable component…”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844